Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee; A hybrid visual servo control system for the autonomous mobile robot.

Applicant’s specifications paragraph 72 state that “the disclosed system, apparatus and method may be implemented …” There are two method claims and no system claim presented in the claims.  Additionally paragraph 73 describes that the components may be separated and the units maybe not be physical units.

Regarding claim 1, claim 1 is a method claim and is broader in scope then the method claim of claim 3.  Claim 1 is rejected using the same rejections as made to the narrower claim 3.

Regarding claim 5, claim 5 is an apparatus claim and is broader in scope then the method claim of claim 3.  Claim 5 is rejected using the same rejections as made to the narrower claim 3.

Independent claim 3 is presented first because claim 3 is a base claim to rejects claims 2, 4, and 6.  Claim 3 appears to have a typo in the second to last limitation the word “he” appears. 

Regarding claim 3, Lee teaches a computer-implemented method for controlling a wheeled robot, 

the robot (Fig.2) comprising a first wheel (Fig.2 #VL), 

a second wheel(Fig.2#VR), 

a laser emitter (Page 31; Col.2 line 13; Laser range finder), 

a first servo for driving the first wheel and a second servo for driving the second wheel, ( Page 33, Col.2 2nd line under Fig.6; two wheeled differential drive mobile robot) 

the method comprising: 

(Fig.7 and Fig. 8)

determining a first linear velocity of the first wheel and a second linear velocity of the second wheel; (Page 34 Equation 28; where ωR and ωL is the angular velocity of left and right wheel respectively) Applicant symbol for velocity is VL and VR and Lee symbol for velocity is ωR and ωL.  Although the symbols are different; both are defined to be the same. It is further noted the ω is commonly used for a change whereas V is used for constant, therefore it would be more appropriate to use ω because the speed of the wheels changes based on the radius being used; the speed of the wheels would have to be different to travel along a radius if the wheels are the same size on a flat surface. Additionally, Lee teaches angular velocity whereas Applicant teaches liner velocity.  Lee’s teaching of angular velocity is not exponential [opposed to linear] and Lee’s robot can travel in a straight line.  Similarly, Applicants velocity can travel in an angle i.e. on a radius and not just in a straight line, i.e. liner.  Although Lee’s angular velocity of ωR and ωL is more appropriate then Applicant’s linear velocity of VL and VR; both are identical in there functionality.

calculating a radius of the circular trajectory based on the first linear velocity, (Page 34, equation 27,  R can be further derived…)

the second linear velocity, and (Lee equation 29, ωR)

(Lee Fig.7 #L); and 

controlling the laser emitter to emit light toward a surface where the robot moves to form a light spot thereon and rotating the laser emitter to move the light spot along an imaginary line, (Lee Fig.7 #R and Page 31 Col.2 third paragraph; A neural network control system is developed to guide the mobile robots traverse through a maze with arbitrary obstacles. The range readings from sonar and laser range finder are fused for the perception of environment.  Page 36; Conclusion line 15; Laser range sensors for a robot to navigate with simple control rules.) It is noted that the laser is mounted on the robot and rotates with the robot.

defined by contact points of the first wheel and the second wheel with the surface, (Lee Fig.7 R+(L/2) and R-(L/2))

toward the side of the (Fig.7# VL to ICR); and 

calculating a distance from the laser emitter to the light spot (Lee page 36 line 17; laser range [calculating] sensors) and stopping rotation of the laser emitter when the distance equals to a preset length. (Lee Fig.6; Blue area center of x coordinate is <400 and >200 -> Let the robot turn and round and show the capture image.) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim above, and further in view of Pythagorean.

Regarding claim 2, Lee teaches all of the limitations of claim 1 and further teaches, but does not explicitly teach, wherein the radius is calculated according to a first formula as follows: R=                
                    
                        
                            
                                M
                            
                            
                                2
                            
                        
                        -
                        
                            
                                H
                            
                            
                                2
                            
                        
                    
                    .
                
              Regarding R=                
                    
                        
                            
                                M
                            
                            
                                2
                            
                        
                        -
                        
                            
                                H
                            
                            
                                2
                            
                        
                    
                     
                
            , Lee teaches Euclidean Theorem which is a form of Pythagorean Theorem.  Examiner takes official notice that Lee’s teachings of Euclidean Theorem page 33, equation 20; 𝑑𝐸 = √ ((𝑥1 − 𝑥2) 2 + (𝑦1 − 𝑦2)) 2 is Pythagorean Theorem. Euclidean determines the lengths of the sided based on the coordinate locations.  If the lengths where found beforehand the formula would be 𝑑𝐸 = √ (𝑥1 2 + 𝑦1 2) which can be rewritten to => 𝑑2𝐸= 𝑥1 2 + 𝑦1 2 which is Pythagorean Theorem. a2 = b2+c2 => a2-b2=c2 => c=                
                    
                        
                            
                                a
                            
                            
                                2
                            
                        
                        -
                        
                            
                                b
                            
                            
                                2
                            
                        
                    
                
            , where coordinate points are used to find the lengths beforehand in Euclidean theorem.  Now substituting a=M; b=H; and c=R the formula becomes R=                
                    √
                    (
                    
                        
                            M
                        
                        
                            2
                        
                    
                    -
                    
                        
                            H
                        
                        
                            2
                        
                    
                    )
                     
                
             which is Pythagorean Theorem.   It would have been well known to one of ordinary skill in the art at the time of filing to use Pythagorean Theorem to easily find a radius of a circle. 

where the R represents the radius of the circular trajectory (Fig.7#R), M represents the first distance (Fig.7#M), and H represents the second distance (Fig.7 H=√ (R2-(L/2)2) : 
the ratio is calculated according to a second formula as follows:  VL/VR = (2R-L)/(2R+L), where L represents the distance between the first wheel and the second wheel,  VL represents the first linear velocity, and VR represents the second linear velocity. Lee equation 29 teaches (ωR/ωL) = (L-2R)/(L+2R).  It is noted that both VL/VR = (2R-L)/(2R+L) and (ωR/ωL) = (L-2R)/(L+2R)  are identical. Only different is that the numerator (2R-L) vs. (L-2R).  This difference is based on the fact that Lee derives R from the center of rotation which is in the lower right from the robot i.e. third quadrant see Lee Fig.7, whereas Applicant derives R form the center being at top left or first quadrant. If both where derived from the same location, then both formulas would be identical.    

Regarding claim 4, claim 4 is rejected using the same rejections as made to claim 2. 
Regarding the formula R= L/2 * (RL+VL) /(VR-VL)  ( R= L/2 * (RL+VL) /(VR-VL)  can be derived from the formula of claim 2 VL/VR = (2R-L)/(2R+L) using basic mathematics.  As such the two formula are the same formula and R= L/2 * (RL+VL) /(VR-VL) is rejected using the same rejections as made to claim 2)  
Regarding the formula M=                
                    √
                
             (R2+H2) (M=                
                    √
                
             (R2+H2) can be derived from the formula of claim 2 R=                
                    √
                    (
                    
                        
                            M
                        
                        
                            2
                        
                    
                    -
                    
                        
                            H
                        
                        
                            2
                        
                    
                    )
                     
                
             using basic mathematics.  As such the two formula are the same formula and M=                
                    √
                
             (R2+H2) is rejected using the same rejections as made to claim 2) 

Regarding claim 6, claim 6 is rejected using the same rejections as made to claim 2.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F; 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/SIHAR A KARWAN/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664